Title: To Thomas Jefferson from Lucy Ludwell Paradise, 1 February 1792
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas


          
            Dear Sir
            Wednesday London Febry. the 1st. 1792
          
          We have received your Excellencies very kind and friendly Letter, and return you our grateful thanks for the Interest you are so good as to take in our affairs, we beg you only to Continue your good offices, as we stand in greater need of them now, More than ever. We thank you for the advice you give Us concerning the Thousand Pound Sterling we have in the Funds of Virginia, and shall certainly follow your Excellencies plan. Our worthy and Constant friend Dr. Bancroft agrees  with your Excellency: And for which purpose the Dr. and the trustees for the Creditors, have written to My Cousin Colo. Nath. Burwell, and our Steward, to Authorise them to Sell out the Money and remit it to them, as soon as possible. But to these important Letters, which were sent last year the Trustees have received no Answer, which Makes them extremely Angry and Mr. Paradise very unhappy. I am certain if our Steward would do his duty properly, and send us good Bills of Exchange upon respectable Merchants here that no time should be lost in protesting them, what with the Thousand Pound I have mentioned, and Norton’s Debt, and the Annual Income of the Estate, we Shall Certainly be cleared of all the Debts this year. Our Steward ought to exert himself in the best, and most attentive manner he is able, as the Great Sum of Money we loose in the Funds of Virginia is owing to his Father or himself accepting of the Money during the war, which he had not our authority for so doing. The whole of My Estate when we were in America was in a very bad Condition, owing intirely to the attention our Steward gave to his own affairs and none to ours. Thus my Most respectable and kind friend I must intreat you to write a private and pressing Letter to My Cousin Burwell and desire him to let you know the following particulars. What quantity of Stock of all kinds we have upon each Quarter as My Estate is divided into Six parts. Arches Hope, Cheapokes, College Quarter, Rich-Neck, Drinking-Swamp, Deep Spring, and Three Houses in Williamsburg. I wish to know the Number of Houses, Negroes, the Names of the Tennants, the Number of Acres, the Number of all the Cattle, and the Number of the Overseers, and the Number of the Carts, and Waggons &c. at Each Quarter; and also what the Steward is yearly paid for the Care of the Estate, and the wages of the each Overseer and what the Ammount of the taxes that are yearly paid; for the Estate, and what the different things are, that pay taxes, and as near as possible what the yearly Income may be. We should be obliged to you to advise Colo. Burwel not to send an[y] more tobacco to this Country as all the profites go to the Merchant and the King. By Complying with My desire, we shall know the true State of our affairs in Virginia, and be able to regulate them properly, that in case I should die, I may have put them, in such good order, through your means, that Mr. P. and My daughter shall have no trouble in the Management of their affairs. I fear, I have taken a very great liberty with you, but knowing the sincerity of your Excellencies Heart, for Mr. P., and Myself to be put into an Easy, and respectable Situation, I have taken the liberty to beg of you to write a private Letter to Colo. Burwell, that our Steward may not suspect that it is for us, to get  after all our Misfortunes a Comfortable Subsistance, such as we have a right to. I Beg Your Exelencies kind exertions in what I have desired; you will make Me beloved by My Husband, and respected by our friends. Mr. P., is never drunk but is at present indisposed. He loves, honours and respects you, and feels with gratitude the attentions you are so good as to honour Us with. We join in affect, and Love to you, and your amiable family. I beg leave to acquaint you that the Peace between the Russians and the Turks was concluded on the 29 of Decr. 1791 old Style which is the 9th. of Janry. New, with a full grant of all that the Russians demandes both from the Turks, and the English. Adieu our protector and best of Friends, and may every action of yours be Crowned with Success. I have the Honour to be your Exellencies Grateful Humble Servt.,
          
            Lucy Paradise
          
          
            Please to direct your Letters for Us at No. 87 Titchfield Street. Queen Ann St. East
          
        